ORFINGER, Chief Judge.
The father appeals an order modifying an earlier award of custody, and granting custody of two minor children to the mother. We affirm because there is substantial competent evidence, although somewhat conflicting, to support the trial judge’s finding that there was a substantial *395change in circumstances of the parties and that it would be in the best interest of the children to change custody to the mother. There is evidence to support the finding that since the original custody award based on the stipulation of the parties, the mother’s circumstances have improved considerably while the father’s physical and financial circumstances have sharply deteriorated. Cf. Ritsi v. Ritsi, 160 So.2d 159 (Fla. 3d DCA 1964). Additionally, while certainly not binding, the trial court had the right to consider, along with other evidence, testimony of the children expressing their wish to live with their mother.
We find no abuse of the trial court’s discretion and the order appealed from is therefore
AFFIRMED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.